As filed with the Securities and Exchange Commission on January 9, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2007 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. EDGAR LOMAX VALUE FUND Annual Report October 31, 2007 Dear Fellow Shareholder: It is our pleasure to report the completion of another year of solid investment returns for the Fund’s shareholders.This year, the Fund’s 10th year in operation, witnessed not only a highly volatile stock market but also a strong last-half shift of money away from our type of “value” stocks toward “growth” stocks.Through October 31, 2007, the Fund’s 1- and 5-year average annual total returns were 11.96% and 13.84% compared to S&P 500 respective returns of 14.56% and 13.88%.Finally, over the life of the Fund (since December 12, 1997), it has produced a total annualized gain of 7.11% versus an S&P 500 return of 6.70%.The gross expense ratio for the Fund is 1.74%, while its net expense ratio is 0.62%.* Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524. This past year saw several developments in the stock market and a period that tested the patience of many investors.First, the absolute fervor for the stock of small- and mid-cap companies finally abated after more than six years.Large-cap stocks suddenly came into favor (as we discussed in this past April 30 semi-annual report).However, investors turned primarily toward technology and other growth names.Then, the appearance of enormous problems this past summer within the subprime mortgage market raised questions about the near-term outlook for stocks, bonds and the economy in general.The overall result was a very volatile year, with the market up one month and down the next. So, how does all this relate to your investment in the Fund?Because these market shifts and their timing are rarely predictable, we believe it makes most sense to own investments that can weather the tough times and, yet, deliver strong results when markets are rising.We believe that buying consistently profitable companies at reasonable prices should produce such good long-term results.Over this past year—still a relatively short period for a long-term investor—some of our positions exceeded our expectations while others were dented by the credit market turmoil.Specifically, energy sector stocks Chevron and Exxon gained 40% and 31%, respectively.However, even “blue-chip” financial service companies surprised many in announcing enormous mortgage-related “write-offs” (or losses) late in the period.Citigroup, for example, declined nearly 13% over the year.We are hopeful that Citigroup’s management will make effective operational and financial adjustments and continue the firm’s history of profitability. * Figures are from the Fund’s prospectus as of February 28, 2007. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (before “Acquired Funds Fees and Expenses”). While the Board of Trustees may terminate this expense reimbursement arrangement at any time, it has no intention of doing so. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500 Value Index. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. Thank you, once again, for joining us as shareholders in the Edgar Lomax Value Fund.We will make every effort to ensure your investment decision was a good one. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Mutual fund investing involves risk; principal loss is possible. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The S&P 500 Index is a broad-based, unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. The opinions expressed above are those of the investment advisor, are subject to change, and any forecasts made cannot be guaranteed. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information.(12/07) 2 EDGAR LOMAX VALUE FUND Comparison of the change in value of a hypothetical $10,000 investment in the Edgar Lomax Value Fund vs. the S&P 500 Index, the S&P 500/Citigroup Value Index, and the Lipper Large Cap Value Fund Index. Total Return: One Year Five Years2 Since Inception2 Edgar Lomax Value Fund¹ 11.96% 13.84% 7.11% S&P 500 Index 14.56% 13.88% 6.71% S&P 500/Citigroup Value Index 13.55% 16.59% 7.65% Lipper Large Cap Value Fund Index 12.58% 14.59% 6.91% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 205-0524. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The S&P 500/Citigroup Value Index is a market value weighted index of stocks in the S&P 500 Index which score highest based on an average of book-to-price ratio, sales-to-price ratio and dividend yield, representing 50% of the total market value of the S&P 500 Index. The Lipper Large Cap Value Fund Index consists of the largest funds as tracked by Lipper, Inc.Large Cap Value Funds seek long-term growth of capital by investing in companies that are considered to be undervalued relative to a major unmanaged stock index based on price-to-current earnings, book value, asset value, or other factors. ¹
